Title: To Thomas Jefferson from James J. Wilson, 16 May 1804
From: Wilson, James J.
To: Jefferson, Thomas


          
            Sir,
            Trenton, May 16th, 1804.
          
          Understanding that Benjamin Parke, Esqr. is an applicant for the appointment of Receiver of the Land-office about to be opened at Vincennes, I take the liberty to trouble you with a few lines in his behalf. This would be unnecessary were he as well known at Washington as he is here, and were it not that every Candidate for office is at this time particularly liable to have his character discolored and principles misrepresented.—Mr Parke was born and educated in the neighborhood of this place, where he is much esteemed for his genius, industry, and rectitude. His political principles are perfectly consistent with those measures which have encircled with everlasting glory the head of the present Administration, and so greatly contributed to the respectability of the Country and the happiness of its Citizens. In a word, as far as I am capable of judging, Mr Parke is every way worthy of the appointment alluded to, and qualified to discharge its duties with honor to the Government, credit to himself, and usefulness to the public.
          Most respectfully, Sir, Yours,
          
            James J. Wilson
          
        